                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


James A. Byron

     v.                                       Case No. 18-cv-684-PB
                                              Opinion No. 2019 DNH 131
Andrew Saul, Commissioner
Social Security Administration


                       MEMORANDUM AND ORDER

     James Byron challenges the denial of his application for

disability insurance benefits pursuant to 42 U.S.C. § 405(g).

He contends that the Administrative Law Judge (“ALJ”) committed

reversible errors at steps three through five of the sequential

analysis required by 20 C.F.R. § 404.1520.       The Commissioner, in

turn, moves for an order affirming the ALJ’s decision.       I deny

Byron’s motion and affirm the Commissioner’s decision.

                          I.     BACKGROUND

     A.   Procedural Facts

     Byron is a 52-year-old man with high school education.        He

worked as an HVAC technician for fifteen years.       He alleged

disability as of October 2015, due to a torn tendon in his right

arm, right ulnar nerve transposition at elbow, carpal tunnel

syndrome, diabetes, a herniated disc in the neck, sleep apnea,

and a brain tumor.

     Byron’s application was initially denied in February 2017.

On October 25, 2017, he testified at a hearing before ALJ Thomas
Merrill, who ultimately denied Byron’s claim.     See Tr. 17-28.

The Appeals Council denied his request for review in June 2018,

rendering the ALJ’s decision the final decision of the

Commissioner.    See Tr. 3-8.   Byron now appeals.

       B.   Medical Evidence

       In March 2015, Byron suffered a work-related injury to his

right elbow while carrying a tall ladder.     After doing light-

duty work for the next several months, he stopped working in

October 2015.

       Between July 2015 and April 2017, Byron underwent four

surgeries to his right arm.     After an MRI showed a partial tear

of the extensor muscles in that arm, Dr. Richard Choi performed

a right epicondyle debridement and partial tendon excision.        Tr.

262, 298.    Byron had occupational therapy post-surgery.    See Tr.

380-89.

       When Byron continued to complain of pain and clicking in

his right elbow, Dr. Choi performed a second surgery, a right

radiocapitellar anterior capsulectomy, in October 2015.      Tr.

260.    Following the surgery, Byron did a second round of

occupational therapy.    Tr. 352-78.

       In April 2016, Dr. Choi performed a third surgery on

Byron’s right arm, a right ulnar nerve transposition, after an

EMG showed ulnar nerve neuropathy.     Tr. 258, 450.   Byron again

underwent occupational therapy.     May and June 2016 occupational

                                   2
therapy records noted that he was restricted from performing

heavy activities with his right arm, but that he remained

independent in personal care activities, with some limitations

in more demanding activities such as camping.     Tr. 336.

      At a follow-up visit in June 2016, Dr. Choi noted that

Byron reported pain over his right ulnar nerve, but that his

sensation and elbow motion were intact.    Tr. 266-67.    Later that

month, Dr. Choi’s only clinical finding was radial tunnel pain.

Tr. 264-65.   Byron’s elbow motion was unremarkable and there

were no other sensory or motor problems.    Id.

      In September 2016, Byron presented to his primary care

physician, Dr. Elias Nabbout, requesting sleep medication and a

referral to a second orthopedic surgeon.    Tr. 309-10.   Dr.

Nabbout observed normal sensation and motor strength, with no

abnormalities of the extremities, and full range of motion of

the joints without swelling or tenderness.    Id.

      The following month, Byron reported to Dr. Steven Alter a

history of right arm pain and surgical treatment, but positive

findings were limited to tenderness and modest loss of right

grip strength, without loss of range of motion.     Tr. 319-20.   He

was able to make a fist and demonstrated normal wrist strength.

Id.   An MRI of Byron’s right elbow performed that same month

showed mild widening the radiocapitellar joint and a mild sprain

of the radial collateral ligament.   Tr. 452-53, 325.

                                 3
     In December 2016, orthopedic surgeon Dr. Charles Cassidy

examined Byron and observed full range of motion of the right

elbow and wrist, with some tenderness and decreased grip

strength.     Tr. 325.   In light of the findings of positive ulnar

nerve neuropathy and Byron’s continued complaints of pain, Dr.

Cassidy recommended a radial nerve release surgery.         See Tr.

325-26.

     State agency physician Dr. Louis Rosenthall reviewed

Byron’s records in January 2017.         He opined that Byron was

limited to frequent reaching with his right arm, should avoid

concentrated exposure to hazards such as machinery and heights,

could lift and carry 25 pounds occasionally and 20 pounds

frequently, and could stand, walk or sit for 6 hours in an 8-

hour workday.     Tr. 57-61.    Dr. Rosenthall noted that Byron had

three surgeries and complained of persistent pain in his right

elbow, but multiple clinical examinations within the past year

were “very reassuring, with only abnormality being ligamentous

laxity of lateral ulnar collateral ligament.”         Tr. 59.

     Dr. Cassidy performed a fourth and final surgery on Byron’s

right arm in April 2017.       After the surgery, Dr. Cassidy

observed mild residual tenderness, but also improved range of

motion in the right arm.       Tr. 417-19, 421-23.    Byron had

diminished strength, but he maintained the ability to make a

fist.   Id.    He also reported to Dr. Cassidy that his pain was

                                     4
well controlled, that he no longer needed prescription pain

medication, and that he was taking Tylenol as needed.          Tr. 423.

       In September 2017, one-time examining orthopedist Dr.

Robert Pennell examined Byron.         Tr. 454-59.   Byron complained of

continued pain, weakness, numbness, and tingling when he saw Dr.

Pennell.       Id.    He reported that his pain felt better with

prescription pain medication, Tramadol and Gabapentin.          Id.    On

examination, he was able to raise both arms straight overhead,

exhibited a range of motion between 5 and 145 degrees in his

right elbow and between 0 and 150 degrees in his left elbow, had

reduced grip strength in his right hand, and had good and equal

abduction strength of the fingers of both hands, with mild

weakness of adduction of the fingers on the right side.          Tr.

457.    Dr. Pennell opined that Byron had significant restrictions

to lifting, gripping, twisting and pinching with the right hand,

and that he was “totally and permanently disabled.”          Tr. 458.

       C.      The ALJ’s Decision

       The ALJ assessed Byron’s claim under the five-step,

sequential analysis required by 20 C.F.R. § 404.1520.          At step

one, he found that Byron had not engaged in substantial gainful

activity since October 13, 2015, his alleged disability onset

date.       Tr. 19.    At step two, the ALJ found that Byron’s right

upper extremity impairment was severe.         Tr. 19.   The ALJ also

found that his diabetes, colitis, brain tumor, bilateral carpal

                                       5
tunnel syndrome, mild obesity, and spinal impairment were not

severe impairments.    Tr. 20-21.    At step three, the ALJ

determined that none of Byron’s impairments, considered

individually or in combination, qualified for any impairment

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.      Tr. 21-22;

see 20 C.F.R. § 404.1520(d).

     The ALJ then found that Byron had the residual functional

capacity (“RFC”) to perform medium work as defined in 20 C.F.R.

§ 404.1567(c), except he could only lift and carry 25 pounds

occasionally and 20 pounds frequently; he had unlimited use of

the hands and feet to operate controls, push, and pull; he could

occasionally climb ladders, scaffolds, and ropes; he could

frequently crawl; and he was limited to frequent reaching with

his right upper extremity.      Tr. 22.

     The ALJ gave “great weight” to Dr. Rosenthall’s opinion,

finding it consistent with, and well supported by, Byron’s

treatment records.    Tr. 26.    Acknowledging that Byron underwent

another surgery after Dr. Rosenthall’s review, the ALJ noted

that post-operative examination records were substantially

similar to the records available to Dr. Rosenthall.      Id.   The

ALJ gave “little weight” to Dr. Pennell’s opinion, because it

was based on a one-time examination and was inconsistent with

the longitudinal treatment record.        Tr. 25-26.



                                    6
     Relying on the testimony of a vocational expert, the ALJ

then found at step four that Byron could perform his past

relevant work as an HVAC technician.      Tr. 26-27.   In the

alternative, the ALJ found at step five that other jobs exist in

the national economy that Byron could perform, including an auto

detailer, a hospital cleaner, and a housekeeper/cleaner.        Tr.

27-28.   Accordingly, the ALJ concluded that Byron had not been

disabled from the alleged disability onset date through the date

of his decision.   Tr. 28.

                        II.    STANDARD OF REVIEW

     I am authorized to review the pleadings submitted by the

parties and the administrative record and enter a judgment

affirming, modifying, or reversing the “final decision” of the

Commissioner.   See 42 U.S.C. § 405(g).      That review is limited,

however, “to determining whether the [Commissioner] used the

proper legal standards and found facts [based] upon the proper

quantum of evidence.”     Ward v. Comm’r of Soc. Sec., 211 F.3d

652, 655 (1st Cir. 2000).       I defer to the Commissioner’s

findings of fact, so long as those findings are supported by

substantial evidence.    Id.     Substantial evidence exists “if a

reasonable mind, reviewing the evidence in the record as a

whole, could accept it as adequate to support his conclusion.”

Irlanda Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765,



                                     7
769 (1st Cir. 1991) (per curiam) (quoting Rodriguez v. Sec’y of

Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981)).

     If the Commissioner’s factual findings are supported by

substantial evidence, they are conclusive, even where the record

“arguably could support a different conclusion.”      Id. at 770.

The Commissioner’s findings are not conclusive, however, “when

derived by ignoring evidence, misapplying the law, or judging

matters entrusted to experts.”     Nguyen v. Chater, 172 F.3d 31,

35 (1st Cir. 1999) (per curiam).       “Issues of credibility and the

drawing of permissible inference from evidentiary facts are the

prime responsibility of the Commissioner, and the resolution of

conflicts in the evidence and the determination of the ultimate

question of disability is for [him], not for the doctors or for

the courts.”   Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018)

(internal quotation marks and brackets omitted).

                           III.   ANALYSIS

     Byron alleges that four errors in the ALJ’s decision

warrant remand.    First, he argues that the ALJ improperly

determined at step three of the sequential analysis that his

right upper extremity impairment did not met or equal a listed

impairment.    Second, he contends that the ALJ relied upon

outdated agency guidance to evaluate his complaints of pain.

Third, Byron argues that the ALJ improperly relied on Dr.

Rosenthall’s opinion because it was based on an incomplete

                                   8
medical record.   Finally, he maintains that the ALJ posed a

deficient hypothetical to the vocational expert (“VE”), tainting

the ALJ’s conclusions that Byron could perform his past relevant

work and other jobs the VE identified.   I address each argument

in turn and conclude that none has merit.

     A.   Step Three Evaluation

     At step three of the sequential analysis, the ALJ found

that Byron’s right upper extremity impairment did not meet or

equal a listed impairment.   The ALJ’s finding is supported by

the record.

     An ALJ will find a claimant disabled at step three if the

claimant has an impairment that meets the duration requirement

and is listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (“Appendix

1”) or is medically equivalent to a listed impairment.    See 20

C.F.R. §§ 404.1520(d), 404.1525, 404.1526.     The claimant bears

the burden to show that he has an impairment or a combination of

impairments that meets or equals a listed impairment.     Torres v.

Sec’y of Health & Human Servs., 870 F.2d 742, 745 (1st Cir.

1989) (per curiam).   The listed impairment that Byron claims he

meets, listing 1.02B, pertains to major joint dysfunction.     See

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.02B.    The listing

requires a claimant to demonstrate “inability to perform fine

and gross movements effectively,” which requires “an extreme

loss of function of both upper extremities.”    Id.

                                  9
     The ALJ supportably found that the evidence does not

establish that Byron’s impairment meets or equals listing 1.02B.

No medical source opined that Byron is unable to perform fine

and gross movements in both upper extremities.    Dr. Pennell

concluded that only Byron’s right arm impairment limited his

ability to work.   See Tr. 457-58.   Dr. Pennell’s examination of

the left arm showed normal findings.   See id.   And Dr.

Rosenthall found that Byron did not suffer an extreme loss of

function of either arm.   See Tr. 57-61.

     To the extent Byron maintains that the ALJ should have

obtained an updated medical opinion to ascertain whether his

impairment medically equaled a listing, he is wrong.    Social

Security Ruling 17-2p, in effect at the time of the hearing,

provides that an ALJ is not required to obtain medical expert

evidence at this stage if the ALJ “believes that the evidence

does not reasonably support a finding that the individual’s

impairment(s) medically equals a listed impairment.”    SSR 17-2p,

2017 WL 3928306, at *4 (Mar. 27, 2017).    As discussed below, the

ALJ supportably relied on Dr. Rosenthall’s opinion that Byron

did not meet or equal a listed impairment.   See Tr. 57-61.

     B.    Evaluation of Pain

     Byron next argues that the ALJ’s RFC determination cannot

stand because the ALJ did not properly evaluate his complaints

of pain.   I find that the ALJ supportably discounted his

                                10
subjective reports regarding the intensity, persistence, and

limiting effects of pain as not entirely consistent with the

medical evidence and other evidence in the record.

      In crafting a claimant’s RFC, an ALJ must consider all of a

claimant’s alleged symptoms and determine the extent to which

those symptoms can reasonably be accepted as consistent with

objective medical evidence and other record evidence.     20 C.F.R.

§ 404.1529(a); SSR 16-3p, 2016 WL 1119029, at *2 (Mar. 16,

2016).   This involves a two-step inquiry.   First, the ALJ must

determine whether the claimant has a “medically determinable

impairment” that could reasonably be expected to produce his

alleged symptoms.   SSR 16-3p, 2016 WL 1119029, at *3.    Second,

the ALJ evaluates the “intensity, persistence, and limiting

effects of [those] symptoms” to determine how they limit the

claimant’s ability to perform work-related activities.     Id. at

*4.   The ALJ must “examine the entire case record” in conducting

this evaluation, including objective medical evidence, the

claimant’s own statements and subjective complaints, and any

other relevant statements or information in the record.    Id.;

see Coskery v. Berryhill, 892 F.3d 1, 4 (1st Cir. 2018).

      The ALJ cannot disregard the claimant’s statements about

his symptoms solely because they are unsubstantiated by

objective medical evidence.   See SSR 16-3p, 2016 WL 1119029, at

*5.   Rather, an inconsistency between subjective complaints and

                                11
objective medical evidence is just “one of the many factors” to

consider in weighing the claimant’s statements.     Id.

     Other factors the ALJ must consider, known as the “Avery

factors” in the First Circuit, include (1) the claimant’s daily

activities;(2) the location, duration, frequency, and intensity

of the pain or symptom; (3) any precipitating and aggravating

factors; (4) the effectiveness of any medication currently or

previously taken; (5) the effectiveness of non-medicinal

treatment; (6) any other self-directed measures used to relieve

pain; and (7) any other factors concerning functional

limitations or restrictions.   Avery v. Sec’y of Health & Human

Servs., 797 F.2d 19, 29 (1st Cir. 1986); see 20 C.F.R.

§ 404.1529(c)(3).   But the ALJ is not required to address every

Avery factor in his written decision for his evaluation to be

supported by substantial evidence.   Deoliveira v. Berryhill,

2019 DNH 001, 2019 WL 92684, at *5 (D.N.H. Jan. 2, 2019).

Instead, the decision need only “contain specific reasons for

the weight given to the individual’s symptoms, be consistent

with and supported by the evidence, and be clearly articulated

so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.”    SSR 16-3p,

2016 WL 1119029, at *9.

     At the hearing, Byron testified that the pain in his right

arm was a constant 6 out of 10 and that it prevented him from

                                12
doing anything with that arm.   Tr. 38-40.   The ALJ gave

sufficiently specific reasons for discounting Byron’s complaints

of such disabling pain.   First, the ALJ cited the inconsistency

between Byron’s complaints and the objective medical evidence.

The ALJ correctly noted that clinical examinations throughout

the relevant period did not evidence a profound loss of function

in Byron’s right arm and showed that he had retained significant

strength and mobility in that arm.   Second, the ALJ cited

medical records showing that Byron was not taking regular pain

medication, despite his complaints of pain.    Third, the ALJ

considered Byron’s daily activities.   Specifically, he cited

occupational therapy records noting that although Byron was

restricted from performing heavy activities with his right arm,

he remained independent in personal care activities, with only

some limitations in more demanding activities such as camping.

Accordingly, the ALJ’s decision to discount Byron’s statements

concerning the intensity, persistence, and limiting effects of

his pain is entitled to deference.

     Byron alleges error because the ALJ’s decision cited a

superseded agency ruling concerning subjective symptom

evaluation.   Specifically, he argues that the ALJ relied on SSR

96-7p, which was superseded by SSR 16-3p in March 2016.     See

Coskery, 892 F.3d at 4; SSR 16-3p, 2016 WL 1119029, at *1.        As

Byron acknowledges, the ALJ also cited SSR 16-3p.   He then

                                13
proceeded to evaluate Byron’s complaints consistent with the

operative ruling.    I am satisfied that the ALJ applied the

correct standard and that his evaluation of Byron’s subjective

symptoms is supported by substantial evidence.

     In any event, any error that stems from the ALJ’s citation

to SSR 96-7p is harmless.    In enacting SSR 16-3p to replace SSR

96-7p, the agency primarily sought to “eliminate the use of the

term ‘credibility’ from the sub-regulatory policy to make clear

that a subjective symptom evaluation is not an examination of an

individual’s character.”    Coskery, 892 F.3d at 6 (internal

quotation marks and brackets omitted); see SSR 16-3p, 2016 WL

1119029, at *1 n.1.    “Despite that change, SSR 16-3p is

materially the same as its predecessor . . . .”    Freddette v.

Berryhill, 2019 DNH 003, 2019 WL 121249, at *8 n.5 (D.N.H. Jan.

7, 2019).   As nothing in the ALJ’s decision suggests that his

reliance on the outdated ruling prejudiced Byron, remand on this

basis would “amount to no more than an empty exercise.”     See

Ward, 211 F.3d at 656.

     C.     Dr. Rosenthall’s Opinion

     Byron contends that Dr. Rosenthall’s opinion was based on a

significantly incomplete record and therefore cannot bear “great

weight” that the ALJ attributed to it.   I disagree.

     It can be reversible error for an ALJ to rely on an opinion

of a non-examining consultant who has not reviewed the full

                                 14
medical record.   Brown v. Colvin, 2015 DNH 141, 2015 WL 4416971,

at *3 (D.N.H. July 17, 2015); Ferland v. Astrue, 2011 DNH 169,

2011 WL 5199989, at *4 (D.N.H. Oct. 31, 2011).    But “the fact

that an opinion was rendered without the benefit of the entire

medical record does not, in and of itself, preclude an ALJ from

giving significant weight to that opinion.”    Meldrem v. Colvin,

2017 DNH 096, 2017 WL 2257337, at *2 (D.N.H. May 23, 2017)

(quoting Coppola v. Colvin, 2014 DNH 033, 2014 WL 677138, *8

(D.N.H. Feb. 21, 2014)).    The ALJ may rely on such an opinion

“where the medical evidence postdating the reviewer’s assessment

does not establish any greater limitations, or where the medical

reports of claimant’s treating providers are arguably consistent

with, or at least not ‘clearly inconsistent’ with, the

reviewer’s assessment.”    Id. (quoting Ferland, 2011 WL 5199989,

at *4).

     The ALJ bears the burden of showing that either of these

conditions is present and must make that determination

“adequately clear.”   Giandomenico v. U.S. Soc. Sec. Admin., 2017

DNH 237, 2017 WL 5484657, at *4 (D.N.H. Nov. 15, 2017).      In

doing so, the ALJ may not interpret “raw medical data . . .

until its functional significance is assessed by a medical

expert.”   Id. at 5; see Manso-Pizzaro v. Sec’y of Health & Human

Servs., 76 F.3d 15, 17 (1st Cir. 1996).    But he may make

“common-sense judgments about functional capacity based on

                                 15
medical findings,” within “the bounds of a lay-person’s

competence.”   Gordils v. Sec’y of Health & Human Servs., 921

F.2d 327, 329 (1st Cir. 1990).   Such judgments are possible

“where the evidence shows a ‘relatively mild physical impairment

posing, to the layperson’s eye, no significant restrictions.’”

Giandomenico, 2017 WL 5484657, at *4 (quoting Roberts v.

Barnhart, 67 F. App’x 621, 623 (1st Cir. 2003)).

     Dr. Rosenthall rendered his opinion in January 2017, based

on an assessment of extensive medical records, including the

outcomes of the first three surgeries on Byron’s right arm.     The

ALJ acknowledged that there were additional treatment records

through September 2017, including the outcome of Byron’s fourth

surgery.   But he found that those records were substantially

similar to the records Dr. Rosenthall reviewed and did not show

a functionally meaningful deterioration in Byron’s condition.

     Substantial evidence supports the ALJ’s conclusion that the

subsequent records are not inconsistent with Dr. Rosenthall’s

opinion.   The ALJ did not improperly rely on raw medical data in

reaching that conclusion but “instead focused on treatment notes

interpreting raw diagnostic results and symptom comparisons

across the record.”   Marino v. U.S. Soc. Sec. Admin., 2018 DNH

191, 2018 WL 4489291, at *6 (D.N.H. Sept. 19, 2018).   The ALJ

explained that after the April 2017 surgery, Dr. Cassidy,

Byron’s surgeon, noted improved range of motion in the right

                                 16
upper extremity, with only mild residual tenderness.      Tr. 25,

417-19, 421-23.   Despite diminished grip strength, Byron

maintained the ability to make a fist.     Id.   Dr. Cassidy also

noted that Byron’s pain was well controlled, that he no longer

needed prescription pain medication, and that he was taking

Tylenol as needed.   Tr. 423.   Thus, the ALJ acted within the

bounds of lay competence when he concluded that the new records

were not inconsistent with Dr. Rosenthall’s opinion and that the

fourth surgery “improved the claimant’s function without

substantial residual losses of strength and mobility.”      Tr. 25. 1

     Byron also points out that Dr. Rosenthall did not review

Dr. Pennell’s examination results and opinion.      Dr. Pennell had

assessed significant restrictions to lifting, gripping, twisting

and pinching with the right hand.     See Tr. 457-58.   The ALJ

assigned that opinion “little weight” because it was from a one-

time examiner and was inconsistent with the longitudinal

treatment record showing that Byron retained significant

functioning in his right arm.    Tr. 25-26.   Those are permissible

reasons, supported by substantial evidence, to discount the

opinion.   See Johnson v. Berryhill, 2017 DNH 214, 2017 WL




1    Byron lists certain other records that Dr. Rosenthall did
not review, but he makes no argument as to how this evidence
demonstrates a deterioration in his condition. In any event,
the ALJ considered those records and supportably concluded that
they are consistent with Dr. Rosenthall’s opinion.
                                 17
4564727, at *5 (D.N.H. Oct. 12, 2017) (noting that

“supportability of the opinion by evidence in the record” and

“frequency of examination” are among the factors an ALJ must

consider when weighing the testimony of a physician who is not a

treating source).     Further, the ALJ permissibly rejected Dr.

Pennell’s opinion that Byron was “totally and permanently

disabled.”     Such a statement is not a medical opinion but a

legal conclusion reserved for the ALJ.     See 20 C.F.R.

§ 404.1527(d)(1).

     In sum, the ALJ’s adoption of Dr. Rosenthall’s opinion

despite the subsequent record was adequately explained and

supported by the record.

     D.      Evaluation at Steps Four and Five

     Finally, Byron challenges the ALJ’s findings at steps four

and five of the sequential analysis that he could perform his

past relevant work as an HVAC technician, as well as other jobs

in the national economy, including an auto detailer, a hospital

cleaner, and a housekeeper/cleaner.     At the hearing, the ALJ

presented the vocational expert with a hypothetical question

that matched the ALJ’s RFC finding, and the VE testified that a

person with those limitations could perform the above listed

jobs.     Byron argues that the hypothetical, and by extension the

RFC, was based on Dr. Rosenthall’s opinion but failed to include

two limitations that Dr. Rosenthall had identified: (1) limited

                                  18
reaching with the right upper extremity, and (2) avoiding

concentrated exposure to hazards.

      Byron is wrong that the hypothetical and the RFC deviated

from Dr. Rosenthall’s opinion as to reaching.    Dr. Rosenthall

stated that Byron was “[l]imited” in his ability to reach

overhead, in front, and/or laterally with the right extremity.

Tr. 59.   In the comments section on the same page, Dr.

Rosenthall explained that he “should limit dominant RT frontal &

overhead reaching to frequent use through the workday.”     Id.

The ALJ included this limitation in the RFC and in the

hypothetical presented to the VE, stating that Byron “is limited

to frequent reaching with the right upper extremity.”     Tr. 22,

46.   The VE testified that both the HVAC job and the jobs he

identified would allow for such a limitation.    Tr. 46-47.

      Byron is correct, however, that the ALJ’s hypothetical and

the RFC failed to include Dr. Rosenthall’s limitation to avoid

concentrated exposure to hazards such as machinery and heights.

But the ALJ’s error is harmless.     Courts routinely find harmless

error “where an alleged limitation that was not included in the

ALJ’s hypothetical (or in the RFC) was not necessary to perform

one or more of the jobs identified by the vocational expert,

according to the Dictionary of Occupational Titles.”      Freddette,

2019 WL 121249, at *7 (internal quotation marks and brackets

omitted).

                                19
      Byron’s past relevant work, as well the jobs identified by

the VE, all accommodate the omitted limitation.     The Dictionary

of Occupational Titles (“DOT”) specifies that hazards, including

moving mechanical parts, electric shock, high exposed places,

radiation, explosives, toxic caustic chemicals, and other

environmental conditions are “Not Present” in any of the jobs

identified.   See DOT § 637.261-014, 1991 WL 685487 (HVAC

technician); DOT § 915.687-034, 1991 WL 687878 (auto detailer);

DOT § 323.687-010, 1991 WL 672782 (hospital cleaner); DOT

§ 323.687-014, 1991 WL 672783 (housekeeper/cleaner).     Because

the ALJ identified jobs that Byron could perform even if the

limitation on exposure to hazards were imported, the error in

failing to assess it was harmless.     Cf. Ward, 211 F.3d at 656.

                          IV.    CONCLUSION

      Pursuant to sentence four of 42 U.S.C. § 405(g), I grant

the Commissioner’s motion to affirm (Doc. No. 9) and deny

Byron’s motion for an order reversing the Commissioner’s

decision (Doc. No. 7).   The clerk is directed to enter judgment

accordingly and close the case.

      SO ORDERED.
                                       /s/ Paul Barbadoro
                                       Paul J. Barbadoro
                                       United States District Judge

August 14, 2019

cc:   Darlene M. Daniele, Esq.
      Sarah E. Choi, Esq.

                                  20
